COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Ali Tabrizi and Dona Tabrizi,                §              No. 08-16-00209-CV

                        Appellants,            §                Appeal from the

  v.                                           §               53rd District Court

  City Of Austin; Greg Guernsey, in his        §            of Travis County, Texas
  Official Capacity as Director of Planning
  and Zoning Department; J. Rodney             §           (TC# D-1-GN-15-002968)
  Gonzales, in his Official Capacity as
  Acting Director of the Development           §
  Services Department; and Charles Lesniak,
  in his official Capacity as Environmental    §
  Officer for the City of Austin,
                                               §
                         Appellees.
                                               §

                                           §
                                         ORDER

       Pending before the Court is Appellants’ unopposed motion to reinstate the appeal and

establish the appellate deadlines. The motion is GRANTED. Appellants’ brief is due to be filed

no later than April 8, 2017.

       IT IS SO ORDERED this 9th day of March, 2017.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.